Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 6/21/2021 has overcome the technical deficiencies and the prior art rejection. Claims 11-20  are allowed because the prior art of record fails to disclose that :
- the plurality of switching transistors is coupled between the male connector circuit and the transformer and is on/off when receiving a pair of switching pulses applied from the motherboard circuit, wherein the transformer transforms the DC power to a transformed power and the transformer is connected to receive the pair of switching pulses, and wherein when each of the plurality of the switching transistor is on/off, the transformed power transformed through the transformer connected to the pair of switching pulses is outputted
through a pair of transformer tap connection terminals of a secondary side of each of the plurality of female connectors as combined in claim 11.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842